NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-35203

                Plaintiff-Appellee,             D.C. Nos.    3:16-cv-01292-HZ
                                                             3:11-cr-00273-HZ-1
 v.

DANIEL JESUS ORTIZ,                             MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Marco A. Hernández, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Federal prisoner Daniel Jesus Ortiz appeals from the district court’s order

denying his 28 U.S.C. § 2255 motion to vacate his sentence. We have jurisdiction

under 28 U.S.C. § 2253. Reviewing de novo, see United States v. Reves, 774 F.3d

562, 564 (9th Cir. 2014), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ortiz contends that his conviction for assault with a dangerous weapon, in

violation of 18 U.S.C. § 113(a)(3), is not a crime of violence for purposes of 18

U.S.C. § 924(c). Contrary to Ortiz’s assertion, assault with a dangerous weapon

under section 113(a)(3) qualifies as a crime of violence under the force clause of

section 924(c)(3)(A) because the offense “necessarily entails at least the threatened

use of violent physical force.” United States v. Gobert, 943 F.3d 878, 882 (9th Cir.

2019) (internal quotation marks omitted). Accordingly, the district court properly

denied relief under section 2255.

      AFFIRMED.




                                          2                                   18-35203